— Kane, J. P.
Appeal from a decision of the Workers’ Compensation Board, filed June 18, 1985.
The Workers’ Compensation Board has found that claimant suffers from an occupational disease of the left leg, resulting from his employment as a tile setter. The only issue on this appeal is whether claimant should receive compensation on the basis of a permanent partial disability, or a scheduled loss under Workers’ Compensation Law § 15 (3). Resolution of this issue is a question of fact within the exclusive province of the Board (Matter of Donahue v Thomas H. Bradley, Inc., 90 AD2d 611). Here, there is medical evidence in the record to support the Board’s decision. Although the proof was conflicting, it was properly resolved as a factual determination by the Board (see, Matter of Clifford v Larkin Rest., 31 AD2d 866).
*356Decision affirmed, without costs. Kane, J. P., Main, Casey, Mikoll and Yesawich, Jr., JJ., concur.